DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed July 10, 2020; the Information Disclosure Statements (IDSs) filed July 10, 2020, February 2, 2021, and April 20, 2022; and the Response to Restriction Requirement filed April 14, 2022.

Claims 1-22 are pending in the application.  Claims 15-20 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on July 10, 2020, February 2, 2021, and April 20, 2022.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 21-22, in the reply filed on April 14, 2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 4-5 and 22, claims 4-5 and 22 recite the limitation “defective chip.” The term “defective” in claim is a relative and subjective term that renders the claim indefinite. The term “defective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The quality of the micro-LED chips required to not be “defective” is rendered indefinite by the use of the term “defective.”  Clarification and/or correction is required.  

Regarding claim 21, claim 21 recites the limitation “defective chip” and “micro-LED chips is defective.”  The term “defective” in claim is a subjective term that renders the claim indefinite.  The claim defines the term “defective” as having a luminance value less than a predetermined luminance value.  However it is not clear to one of ordinary skill in the art would the predetermined luminance value would be and thus what values would meet the claimed limitation and what values would be outside of the claimed limitations.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification and/or correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-10, 14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20180374738 A1 to Lee et al. (referred to hereafter as “Lee”).
Regarding claim 1, Lee teaches a method of manufacturing a display apparatus including a plurality of micro-light-emitting diode (LED) chips {131; Figure 3} each comprising a chip-side electrode {132}, the method comprising: forming the plurality of micro-LED chips {131} on a relay substrate {110} such that the chip-side electrode {132} is exposed; transferring the plurality of micro-LED chips {131} from the relay substrate {110} to a driving substrate {210; Figures 5 and 6A} comprising a driving substrate-side electrode {232}; and bonding the chip-side electrode {132} to the driving substrate-side electrode {232}.Regarding claim 2 (that depends from claim 1), Lee teaches the forming the plurality of micro-LED chips {131} on the relay substrate {110} further comprises attaching the plurality of micro-LED chips {131} with a resin material {120} formed on the relay substrate {110}.Regarding claim 4 (that depends from claim 1), Lee teaches, after the forming of the plurality of micro-LED chips, applying a current to the chip-side electrode {132} of each of the plurality of micro-LED chips formed on the relay substrate {110} to detect a defective chip {“applying power” (paragraph [0026])}, and storing a location of the defective chip {“mapping data…define coordinates of normally operating chips and defective chips” (paragraph [0025)]}.Regarding claim 6 (that depends from claim 1), Lee teaches forming, on a substrate {130a}, a semiconductor layer {130} on which the plurality of micro-LED chips {131} are to be formed; forming the chip-side electrode {132} on the semiconductor layer {130}; dividing the semiconductor layer to be the plurality of micro-LED chips {130}; and transferring the plurality of micro-LED chips to a support substrate {T}.Regarding claim 7 (that depends from claim 6), Lee teaches the transferring the plurality of micro-LED chips {130} comprises arranging the plurality of micro-LED chips on the support substrate {T} at a predetermined arrangement pitch {the pitch of the sets of electrodes} while the chip-side electrode {132} is facing the support substrate {T}.Regarding claim 8 (that depends from claim 6), Lee teaches the forming the plurality of micro-LED chips {131} further comprises, transferring the plurality of micro-LED chips {130/131} on the support substrate {T} to the relay substrate {110} such that the chip-side electrode {132} is exposed {Figure 3}.Regarding claim 9 (that depends from claim 1), Lee teaches the bonding the chip-side electrode {132} further comprises: positioning the chip-side electrode {132} and the driving substrate-side electrode {232} to face each other {see Figure 6A, 6B}, pressurizing the relay substrate {110} and the driving substrate {210} toward each other with a solder {231} without flux being disposed between the chip-side electrode {132} and the driving substrate-side electrode, and heating the chip-side electrode {132} and the driving substrate-side electrode {232} to a temperature lower than or equal to a solder melting temperature and compressing the chip-side electrode {132} and the driving substrate-side side electrode {232} via the solder {“When the solder layers 231 and 232 are heated by being irradiated with a second laser beam in a subsequent process, the solder layers 231 and 232 may be melted, and the chips 130 may be mounted on the printed circuits 221 and 222” (paragraph [0028])}.Regarding claim 10 (that depends from claim 9), Lee teaches separating the relay substrate {110} from the plurality of micro-LED chips {130}; and heating the driving substrate {210} onto which each of the plurality of micro-LED chips is compressed to a temperature equal to or higher than the solder melting temperature for reflow {“When the solder layers 231 and 232 are heated by being irradiated with a second laser beam in a subsequent process, the solder layers 231 and 232 may be melted, and the chips 130 may be mounted on the printed circuits 221 and 222” (paragraph [0028])}.Regarding claim 14 (that depends from claim 1), Lee teaches the relay substrate {110} comprises a material transmitting greater than or equal to 50% of visible light {“light transmissive substrate 110” (paragraph [0020])}.Regarding claim 21 (that depends from claim 4), Lee teaches the detecting the defective chip further comprises: determining luminance value of each of the plurality of micro-LED chips based on the current applied to the chip-side electrode of each of the plurality of micro-LED chips, and based on determining that the luminance value of one of the plurality of micro-LED chips is less than a predetermined luminance value, determining that the one of the plurality of micro-LED chips is defective {“method of applying power to the first electrode 132 and the second electrode 133 of each of the chips 130, using a probe P, and of measuring light emitted from the first electrode 132 and the second electrode 133, may be used” (paragraph [0026]}.Regarding claim 22 (that depends from claim 4), the Lee detecting the defective chip would be expected to further comprise: determining at least one of an inclination of a micro-LED chip, a height difference of the micro-LED chip, or a presence of the micro-LED chip on the relay substrate {“a method of radiating a UV beam or a laser beam to a surface of each of the chips 130 and measuring light reflected from the surface, may be used” (paragraph [0026]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as unpatentable over Lee.
Regarding claim 5 (that depends from claim 4), Lee does not appear to explicitly describe separating the defective chip from the relay substrate according to the location of the defective chip and attaching a new micro-LED chip to the location of the defective chip on the relay substrate, from which the defective chip is separated.  However, in order to reuse the transfer substrate, it would have been obvious to one of ordinary skill in the art to separate the defective chips from the relay substrate and thereafter reuse the relay substrate with new non-defective chips.
Regarding claim 11 (that depends from claim 10), Lee does not appear to explicitly describe, after the separating of the relay substrate, applying flux to a surface of the driving substrate on which the plurality of micro-LED chips are located.  However, it would have been obvious to one of ordinary skill in the art to apply flux to clean the area of the solder in order to have cleaner surfaces.Regarding claim 12 (that depends from claim 10), Lee does not appear to explicitly state that at least one of eutectic metal between the solder and the chip-side electrode {132} or eutectic metal between the solder and the driving substrate-side electrode {232} is formed by the reflow.  However, it would have been obvious to one of ordinary skill in the art to select different materials for the solder and the electrodes, and as such, obvious to form a eutectic between such materials.Regarding claim 13 (that depends from claim 9), Lee does not appear to explicitly describe that the pressurizing and the heating further comprises heating the solder to a temperature of 200° C. to 216° C., and pressurizing the relay substrate onto the driving substrate-side side electrode {232} with a pressurizing force of 0.5 MPa to 1.0 MPa.  However, routine experimentation to determine suitable pressures and temperatures, including pressures and temperatures in the claimed ranges, would have been obvious to one of ordinary skill in the art.
Claim 3 is rejected under 35 U.S.C. 103 as unpatentable over Lee in view of U.S. Published Patent Application No. 20200219855 A1 to Chen et al. (referred to hereafter as “Chen”).

Regarding claim 3 (that depends from claim 2), Lee does not appear to explicitly state that the resin material comprises silicone resin.  Chen paragraph [0039] shows that it was known to use silicone resin for {“holding material may include at least one of photoresist, glue, polymer, silicone, or grease”}.  It would have been obvious to one of ordinary skill in art to substitute the Chen silicone for the Lee material as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826